Citation Nr: 1124749	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  05-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for post-operative residuals of right inguinal hernia with neuritis of the ilio-inguinal nerve, status post nerve excision.

2.  Entitlement to an initial disability rating higher than 10 percent for status post right ilio-inguinal nerve stimulator implantation for ongoing ilio-inguinal neuralgia associated with right inguinal hernia status post surgery. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that granted service connection for right inguinal hernia, status post surgery (claimed as right inguinal hernia status post surgery pain) and assigned an initial rating of 10 percent effective from July 14, 2004. 

During the course of the appeal, as reflected in the Statement of the Case (SOC) in August 2005, the RO granted separate compensation for residuals of nerve stimulator implant surgery during service.  This new disability was also assigned a 10 percent initial rating from July 14, 2004.

In February 2009 the Veteran offered testimony before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is associated with the claims files.

During the Veteran's hearing before the Board, he asserted entitlement to a temporary total rating based on surgery in March 2008 to change out his service-connected peripheral nerve stimulator unit.  The Originating Agency has not adjudicated the claim, and the Board accordingly does not have jurisdiction over it.  It is therefore referred to the Originating Agency for appropriate action. 

When these issues were last before the Board in January 2010, they were remanded to the Originating Agency for further development.  The case has now been returned to the Board for further appellate action.

FINDINGS OF FACT

1.  From July 14, 2004, the disability picture associated with status post right inguinal hernia repair has most closely approximated severe paralysis of the ilio-inguinal nerve.  

2.  From July 14, 2004, the residuals associated with status post implantation of a nerve stimulation device have been manifested by a deep but stable scar less than 12 square inches (77 sq. cm.), painful on examination but not causing limitation of function of the affected part. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for post-operative residuals of right inguinal hernia with neuritis or neuralgia of the ilio-inguinal nerve, status post nerve excision are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.124a, Diagnostic Codes 8630, 8730 (2010).

2.  The criteria for an initial rating in excess of 10 percent for status post right ilio-inguinal nerve stimulator implantation for ongoing ilio-inguinal neuralgia associated with right inguinal hernia status post surgery are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased initial ratings for the service-connected residuals of right inguinal hernia and for the service-connected residuals of nerve stimulator implant.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran was not provided notice with respect to the disability-rating or effective-date elements until after the July 2004 rating decision on appeal.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Originating Agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service evidence identified by the Veteran, to include Social Security Administration (SSA) disability records, have been obtained.  The Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Inguinal hernias are rated under the provisions of 38 C.F.R. § 4.114 (schedule of ratings - digestive system), Diagnostic Code (DC) 7338 (inguinal hernia).  The rating criteria are as follows.  A rating of 10 percent is assigned for postoperative recurrent hernias that are readily reducible and well-supported by a truss or belt.  A rating of 30 percent is assigned for small postoperative recurrent, or unoperated irremediable, hernias that are not well supported by a truss or belt or not readily reducible.  A rating of 60 percent is assigned for large, postoperative recurrent hernias that are not readily supported under ordinary conditions and not readily reducible, when considered inoperable.

The Veteran's postoperative residuals of right inguinal hernia have been rated alternatively under the provisions of 38 C.F.R. § 4.124a (schedule of ratings - neurological conditions and convulsive disorders).  DC 8630 (neuritis of the ilio-inguinal nerve) and DC 8730 (neuralgia of the ilio-inguinal nerve) are identical in terms of rating criteria.  Under both DCs, a noncompensable rating is assigned for mild-to-moderate paralysis of the ilio-inguinal nerve; a rating of 10 percent is assigned for severe-to-complete paralysis.  The rating criteria do not define "complete" paralysis of the nerve and do not define "mild," "moderate" or "severe" paralysis in the context of this nerve.  However, the introduction to the schedule for Diseases of the Peripheral Nerves states the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis; when the involvement is wholly sensory the rating should be for the "mild" or at most the "moderate" degree.

Also potentially applicable are the provisions of 38 C.F.R. § 4.73 (schedule of ratings - muscle injuries), DC 5319 (muscle group XIX).  The rating criteria are as follows.  A noncompensable rating is assigned for slight injury.  A rating of 10 percent is assigned for moderate injury.  A rating of 30 percent is assigned for moderately severe injury.  A rating of 50 percent is assigned for severe injury.   The rating criteria do not define "mild," "moderate," or "moderately severe" or "severe" in the context of this muscle group.

The Veteran has scars associated with both the hernia and with the ilio-inguinal stimulation unit.  During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (schedule of ratings - skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  They do not apply to the Veteran's claim because it was received prior to that date and he has not requested that the new criteria be applied to his claim.

Prior to October 23, 2008, scars other than on the face, head or neck were rated under DCs 7801 through 7805, based on size and based on whether such scars were deep versus superficial, stable versus unstable, or painful on examination.  Notes to the DCs state that a "deep" scar is one associated with underlying soft tissue damage; a "superficial" scar is one not associated with underlying soft tissue damage; and an "unstable" scar is one where for any reason there is frequent loss of covering of skin over the scar.

The rating criteria for DC 7801 (scars other than head, face or neck that are deep or cause limited motion) in effect prior to October 23, 2008, are as follows.  A rating of 10 percent is assigned for qualifying scars having an area or areas exceeding 6 square inches (39 sq. cm.).  A rating of 20 percent is assigned for qualifying scars having an area or areas exceeding 12 square inches (77 sq. cm.).  A rating of 30 percent is assigned for qualifying scars having an area or areas exceeding 72 square inches (465 sq. cm.).  A rating of 40 percent is assigned for qualifying scars having an area or areas exceeding 144 square inches (929 sq. cm.).  

The rating criteria for DC 7802 (scars other than on the head, face or neck that are superficial and that do not cause limited motion) in effect prior to October 23, 2008, provide for a rating of 10 percent for qualifying scar(s) having an area or areas of 144 square inches (929 sq. cm.) or more.   

Note (1) to DCs 7801 and 7802 states qualifying scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  

The rating criteria for DC 7803 (scars that are superficial but unstable) in effect prior to October 23, 2008 provide for a rating of 10 percent for qualifying scars.  

The rating criteria for DC 7804 (superficial scars painful on examination) in effect prior to October 23, 2008, provide for a rating of 10 percent for qualifying scars.  Note (2) to DC 7804 states a 10-percent evaluation is for application for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. 

The rating criteria for DC 7805 (other scars) in effect prior to October 23, 2008 stipulate that such scars are rated based on limitation of function of the affected part.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Evaluation of residuals, right inguinal hernia

Of note, during the course of the appeal the RO issued a rating decision in February 2007 that granted separate service connection for two scars associated with the hernia surgery in service; one scar was associated with the original hernia repair and the other scar was associated with the excision of nerve/cord lipoma.  Both scars were initially rated as noncompensable, but the Board's action in January 2010 assigned a 10 percent rating for the scar associated with the excision of nerve/cord lipomas.  These two scars will be considered with the claim for a higher rating for right inguinal hernia; a third scar, associated with the peripheral nerve stimulation unit, will be discussed with the other issue on appeal.
   
Service connection for the disabilities has been in effect since July 14, 2004, the day following his discharge from service.

Review of STRs shows the Veteran had a right inguinal hernia in service for which he underwent inguinal herniorrhaphy in March 2000.  He continued to have severe groin pain, diagnosed as mononeuritis of the ilio-inguinal nerve, and underwent inguinal nerve excision in December 2001.  He continued to complain of groin pain and had trigger-point injections, without significant relief.

The Veteran's original claim for service connection, received in January 2004 (prior to discharge from service), requested compensation for right inguinal hernia post-surgery pain.

The Veteran had a VA medical examination in February 2004 during which he complained of persistent dull aching in the right groin, increased with lifting or physical activities.  Several surgeries after the original herniorrhaphy, to include removal of nerves from the groin and trigger point injections into the groin, had failed to provide relief.  The Veteran described his pain as constant 5/10 severity and worst at 8/10.  Aggravation was associated with any exercise, running, climbing stairs and lifting more than 25 pounds. The Veteran denied gastrointestinal symptoms such as reflux, diarrhea, abdominal pain, blood stools or hemorrhoids.  He also denied urinary complaints although he stated the right groin pain affected his sexual performance.  On examination the Veteran had normal posture and gait.  The abdomen had no tenderness, organomegaly or masses.  Neurologic and lymphatic examination was grossly normal.  The Veteran complained of tenderness to palpation in the lower right groin; there was no palpable deformity and pain remained localized to the right groin.  Pain was exacerbated by full hip flexion, external rotation and abduction.  The clinical impression was right inguinal hernia post-surgery pain and chronic adductor longus muscle strain/iliofemoral ligament strain of the right groin with mild functional limitation.

A March 2004 service Physical Evaluation Board (PEB) noted chronic right inguinal pain following hernia repair in March 2000, status post groin exploration in December 2001 and unsuccessful nerve block procedures; continued pain had not responded to therapy and the resulting disability picture was rated as analogous to ilio-inguinal neuralgia, moderate.  The Veteran was adjudged to be physically unfit to perform the duties required of active service, and he was medically discharged.

A right ilio-inguinal peripheral nerve stimulator was surgically implanted by University Medical Center in June 2004 for diagnosed chronic right groin mononeuritis.  The Veteran reported thereafter that there was no pain whatsoever in the right groin, although he complained of irritation caused by the pump itself.

The Veteran asserted in his Notice of Disagreement (NOD), received in January 2005, that the Spinal Cord Stimulator (SCS) that had been implanted during service did not completely eliminate his pain symptoms.  On average, the Veteran would utilize the SCS three times per week to control the pain associated with the previous hernia surgeries.  

The Veteran had a VA medical examination in June 2005 in which he reported that he formerly used the SCS unit four times per week but more recently had been keeping the unit on all day.  He reported that when not using the SCS his right groin pain was of 8/10 severity; use of the SCS unit reduced the pain to 1-2/10 level.  The Veteran complained he was unable to do certain exercises such a sit-ups due to groin pain.  On examination there were no bulges of the groin although the SCS unit was visible.  The Veteran walked with a steady gait and without assistive devices.  The clinical impression was right inguinal herniorrhaphy in 2000 with added complications of severe ongoing groin pain diagnosed as mononeuritis of the ilio-inguinal nerve, status post ilio-inguinal nerve excision in 2001 with continued unresolved pain.
   
VA treatment records from March 2006 through October 2010 show significant pain complaints related to the Veteran's back disability, with resultant prescription of morphine, methadone and other narcotic-strength pain medications, but are silent in regard to treatment for distinct right groin symptoms.  VA mental health records also refer to depression related to the Veteran's back symptoms but are silent in regard to ongoing problems related to the hernia.

The Veteran had a VA compensation and pension (C&P) examination in February 2008 in which he reported he had been unemployed since May 2007 due to his lumbar spine disability and his hernia disability.  He complained of right groin pain that prevented sports and exercise; caused severe limitation on chores, shopping and recreation; caused moderate limitation on traveling; and caused no limitation on other activities of daily living (feeding, bathing, dressing, toileting or grooming).  He reported daily chronic pain without flare-up.  

On examination the Veteran was observed to walk with a stiff gait and to be wearing lumbar spine support.  The examiner noted the muscle group involved in the hernia surgery was muscle group XIX, but there was no decrease in muscle function or strength.  There was a well-healed, faded scar on the right groin without associated tissue loss.  There was ilio-inguinal nerve damage in the form of hypersensitivity.  There was no limitation of movement, to include after repetitive movement.  The clinical impression was right inguinal hernia status post surgical repair in 2000, exploratory laparotomy in 2001, partial ilio-inguinal nerve resection in 2001 and SCS unit placement in 2004 for chronic pain.  The examiner noted that residual daily pain limited many factors of the Veteran's daily living.

The record includes a decision by the  Social Security Administration (SSA) dated in October 2008 granting disability benefits effective from May 2007 for discogenic/degenerative back disorder (primary diagnosis) and for affective disorder (secondary diagnosis).  VA and private treatment records associated with the SSA disability file, and SSA memoranda, are silent in regard to disabling effects related to the inguinal hernia.
 
In December 2008 the Veteran filed a substantive appeal on an unrelated issue, in which he asserted his SCS unit had only limited efficacy in controlling his pain.  The Veteran asserted he was in constant chronic pain.

The Veteran testified before the Board in February 2009 that the scars from his various surgeries are painful.  He testified at length about the inconvenience caused by his SCS unit (addressed below) but did not otherwise discuss the residuals of the hernia.   

The Veteran had a VA examination in July 2009 in which he reported he had not worked since 2007 due to his back condition, hearing loss, neuralgia and PTSD/anxiety.  The Veteran reported his right groin pain had improved since emplacement of the SCS unit but continued to be manifested by a dull, aching pain in the right medial hip, right groin and right ventral proximal thigh; he also reported generalized numbness in those areas.  He stated the SCS unit took most of the pain away and he considered the unit to be moderately effective.  He reported increased pain with any motion such as lifting, pulling, climbing, or prolonged walking or standing.  He stated he was unable to play with his children or exercise since any movement of the right groin or "bumping" of the right groin was aggravating.  He had increased pain with sexual intercourse.  He could not stand for more than 15-20 minutes due to right groin pain and could not lift more than 10 pounds.  However, he was able to independently bathe, feed, dress, groom, toilet and drive.      

On examination there was no evidence of recurrence of the right inguinal hernia.  There was no muscle atrophy; motor strength was 5/5 and coordination was normal.  Sensory was normal and there was no effect on function or range of motion of any joint.  Scars examination showed two scars on the mid-groin and one on the abdomen; the scars are discussed below.  The examiner's impression was right inguinal hernia, status post open surgical repair with residual mononeuritis of the right ilio-inguinal nerve leading to resection of the cord lipomas and peripheral nerve and implantation of right inguinal peripheral nerve stimulator.  In terms of functional limitation, the chronic right groin neuralgia would limit employment tasks requiring lifting more than 10 pounds, walking more than 100 yards, standing more than 20 minutes, or climbing, pulling or lifting; however, sedentary employment would not be restricted. 

In regard to the two scars associated with the hernia (as opposed to the third scar associated with the SCS unit) the Veteran complained of tenderness of all scars with application of even light touch and with most movements.  On examination there were scars in the right proximal and right mid-groin.  The right proximal groin scar was linear, superficial, 10 cm. x 0.125 cm., tender on examination but otherwise unremarkable.  The right mid-groin scar was linear, superficial, 10 cm. x 0.125 cm, not tender on examination and otherwise not remarkable.  Neither groin scar was disfiguring and neither caused limitation of motion or function of the right groin or hip.  The examiner's impression was scars secondary to hernia repair, exploratory surgery and nerve segment resection.  Chronic scar pain would limit employment tasks requiring lifting more than 10 pounds, walking more than 100 yards, climbing, pulling or pushing but would not restrict sedentary employment.

On review of the evidence above the Board finds no applicable diagnostic code under which an initial rating higher than 10 percent may be granted.

First, the Veteran's representative has argued that the Veteran should be awarded 30 percent under DC 7338 (inguinal hernia) because the hernia surgery in service was a failure, as demonstrated by the subsequent corrective surgery in service (excision of nerve/cord lipomas) and the continued symptoms (chronic pain and SCS unit).  However, DC 7338 is clearly intended to compensate for a current hernia, and the evidence in this case clearly shows the surgery during service in fact corrected the hernia at the time.  The Veteran does not have a current hernia, so compensation under DC 7338 is not appropriate.  He does not have digestive symptoms associated with his history of previous hernia (diarrhea, vomiting, weight loss or gain, etc.) to warrant alternative rating under any other DC falling under 38 C.F.R. § 4.114.

The Veteran's residual disability from the in-service hernia and excision is diagnosed as mononeuritis of the right ilio-inguinal nerve, so rating under DC 8730 (neuralgia of the ilio-inguinal nerve) is clearly appropriate.  The Veteran's assigned 10 percent rating is the maximum schedular rating available under this DC.  Further, the only nerve damage noted on examination was recorded in the VA examination of February 2008 (ilio-inguinal nerve damage in the form of hypersensitivity); otherwise neurological examination has not shown motor or sensory impairment.  As noted, impairment of the peripheral nerves that is wholly subjective is ratable as "moderate" at worst; strict application of DC 8730 would result in a noncompensable rating, but the RO has granted a 10 percent rating for "severe" impairment based on the Veteran's reported pain.  

Because the Veteran has had multiple hernia surgeries the Board has considered whether compensation may be warranted for a residual muscle injury under the provisions of 38 C.F.R. § 4.73.  The VA examiner identified the muscle group in question as muscle group XIX, but there has been no indication on examination of residual weakness, tissue loss, atrophy or other compensable muscle impairment.

In regard to the two scars, the Veteran contends that both are painful; however, only one of the two scars was actually painful on examination, and the provisions of DC 7804 (2008) clearly predicate that the scar must be painful "on examination."  Neither scar is disfiguring or causes loss of function of the associated body part; both are superficial.  There is no basis on which to award a compensable rating for the non-tender scar or a rating in excess of 10 percent for the tender scar. 
  
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence of record in the form of the Veteran's testimony, his correspondence to VA and his statements to medical providers.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility in reporting his symptoms, those reported symptoms simply do not approximate the criteria for a higher schedular rating under any applicable diagnostic code. 

Consideration for extra-schedular evaluation is addressed below. 

The criteria for a higher schedular evaluation were not met at any time during the period under review, so staged rating is not warranted.  Fenderson, 12 Vet. App. 119.

In sum, the Board has found the criteria for an initial schedular rating in excess of 10 percent for status post right inguinal hernia repair are not met.  Accordingly, the claim must be denied.

Evaluation of residuals, implantation of nerve stimulation unit

The Veteran's service-connected disability, residuals of implantation of nerve stimulation unit, has been rated under the provisions of 38 C.F.R. § 4.118 (schedule of ratings - skin).

A trial peripheral nerve stimulator was surgically implanted by University Medical Center in May 2004 due to continued chronic pain in the right inguinal area.  The Veteran had a positive response, and a more permanent right ilio-inguinal peripheral nerve stimulator was surgically implanted by the same provider in June 2004.  The preoperative and post-operative diagnosis on both occasions was chronic right groin mononeuritis.    

Records from the University of Arizona dated in June 2004 show that after placement of the SCS unit the Veteran reported his right groin pain was totally gone.  However, implantation of the pump itself caused pain when he sat, and around the edges of the pump.  He also reported some pain where the electrodes were attached.  On examination there was minor pain with palpation of the placement site; the incision itself was healing well.  The Veteran was assured that the feeling of pain with the placement of the generator in his abdomen would slowly subside. 

The Veteran asserted in his Notice of Disagreement (NOD), received in January 2005, that the SCS that had been implanted during service was burdensome and limited his exercise routine; also, his children would sometimes accidentally hit the SCS while playing, which caused the Veteran discomfort.  The SCS would require new batteries every 3-5 years depending on the amount of usage of the SCS, and every battery change would require another surgery with attendant inconvenience and loss of income.    

The Veteran had a VA medical examination in June 2005 in which he reported that use of the SCS unit reduced the right groin pain significantly, but he complained the unit was bulky and often uncomfortable.  The examiner noted that the scar at the site of the SCS implant was painful, but the other scars associated with the hernia were not painful.  The SCS-associated scar was described as well-healed, 7 cm. x 3 cm., superficial and not adhering to underlying tissue with minimal functional limitations.  The SCS box measured 7 cm. x 9 cm. was firmly under the skin; it was described as disfiguring.  The clinical impression was mononeuritis of the right ilio-inguinal nerve, sequelae of right inguinal herniorrhaphy, status post implantation of ilio-inguinal peripheral nerve stimulator in June 2004.  The examiner noted the Veteran had reported significant relief in pain since implantation but reported the resulting scar was tender/painful and considered the box to be disfiguring; however, the examiner stated the functional loss was minimal.

The Veteran's wife submitted a statement in May 2007 asserting that the Veteran will need surgery when the SCS battery runs out, which can be anywhere from 2-5 years; when this happens it will cause serious hardship to the Veteran's family.

The Veteran submitted a Statement in Support of Claim in October 2007 asserting that his SCS had recently begun to show the battery was dying and would soon need to be replaced, which would require surgery and a two-month recovery period during which the Veteran would be rendered unemployable.  The Veteran also stated the requirement for recurring surgery for battery replacement was a limiting factor in his employability.  The anticipated surgery would be very painful and would cause financial and emotional strain on his family.  He stated essentially the same assertions in an undated letter to his United States Senator, which was referred to VA in November 2007.

The Veteran had a VA C&P examination in February 2008 in which the examiner noted the Veteran was due to have a replacement SCS unit due to battery failure, but otherwise made no observations regarding the SCS unit.

Treatment notes from the University of Arizona Medical Center show the Veteran was identified in March 2008 as having a minimally responsive right abdominal receiver.  He underwent replacement surgery from the same provider in April 2008; a follow-up note states the Veteran was doing well following the stimulator change.

A letter from the Tucson VA Medical Center (VAMC) dated in April 2008 states the Veteran had recently undergone explantation/reimplantation of his SCS unit at the University of Arizona Medical Center and could be expected to be out of work for approximately six weeks from the time of surgery.
  
An October 2008 letter from the Veteran's VA Primary Care Provider (PCP) notes the Veteran had recovered well from his battery change operation.

In December 2008 the Veteran filed a substantive appeal on an unrelated issue, in which he asserted he had to undergo surgery every few years to replace the battery of his SCS unit.  This surgery exacerbates the pain of the scar and the recovery period from the surgery typically lasts about two months.

The Veteran testified before the Board in February 2009 that during the two-month recovery period after battery replacement surgery he is unable to move around much because the scar tissue around the "box" has to set.  He asserted the scar around the box is painful when bumped, which happens a lot.  The Veteran is unable to pass through metal detectors at airports and accordingly has to be frisked every time he flies, which is humiliating.  He has to carry around a large recharging box everywhere he goes, because if he misses charging the battery three times the SCS unit has to be removed and replaced.  He cannot go out in public shirtless due to the gross scars and accordingly does not swim with his children.  He cannot have a healthy sex life with his wife or play with his children due to the pain.  He asserted that the necessity of having surgery every couple of years, with an attendant two-month recovery period after each surgery, renders him unemployable.

The Veteran had a VA examination in July 2009 in which he reported he had not worked since 2007 due to his back condition, hearing loss, neuralgia and PTSD/anxiety.  The Veteran reported his right groin pain had improved since emplacement of the SCS unit; however, he had to recharge the implanted SCS unit once per week, which required him to remain in one place for 6 hours while the unit was plugged in.  He complained of tenderness of all scars with application of even light touch and with most movements.  On examination there was a scar on the right lower quadrant of the abdomen that was linear, deep, 9 cm. x 0.5 cm., tender on examination and otherwise unremarkable.  The scar was described as causing minor disfigurement.  It did not cause limitation of motion or function of the right groin or hip.  The examiner's impression was scar secondary to nerve stimulator implantation.  Chronic scar pain would limit employment tasks requiring lifting more than 10 pounds, walking more than 100 yards, climbing, pulling or pushing but would not restrict sedentary employment.

On review, the Veteran has variously complained about inconvenience associated with the SCS unit, of embarrassment at the beach and at the airport, and of pain when the unit is bumped.  The rating schedule does not compensate for inconvenience or embarrassment (unless there is a qualifying disfiguring scar), and pain is compensated with the compensable scar or with a compensable muscular or neurological injury, if present.  In this case there is no evidence of a muscular or neurological disability residual to the SCS unit, so the disability on appeal is appropriately rated on the basis of the scar.

The scar associated with the SCS unit is shown to be painful, so a rating of 10 percent is warranted under DC 7804 (2008).  There is no provision for a rating in excess of 10 percent under any other applicable diagnostic code, with the exception of DC 7801 (2008) (deep scar), which provides for rating in excess of 10 percent for a qualifying scar that exceeds 12 square inches  (77 sq. cm.).  The Veteran's scar is deep, but much smaller, so compensation higher than 10 percent is not available under that diagnostic code.  38 C.F.R. § 4.118 (2008) does not provide compensation for disfiguring scar other than a qualifying scar on the head, face or neck, so the Veteran's scar on the abdomen is not considered disfiguring for purpose of compensation.  

The Veteran contends that periodic surgery to replace the battery for his SCS unit will cause financial hardship to his family as well as pain and inconvenience to himself.  The Board notes in that regard that the term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, the fact the Veteran has to wear an SCS unit in and of itself is not a disability; increased compensation for disability associated with wearing the SCS unit cannot be granted until increased severity of qualifying symptoms is established.  38 C.F.R. § 3.400.  Thus, the Veteran can and should submit a claim for appropriate compensation when he has to undergo further surgery, but increased compensation cannot be assigned on an anticipatory basis.

The Veteran asserts the SCS box renders him unemployable, but the VA examiner noted that sedentary employment is not precluded.

In sum, the Board has found the criteria for an initial schedular rating in excess of 10 percent for status post right ilio-inguinal nerve stimulator implantation were not met at any time during the period under review, so staged rating is not warranted.  Fenderson, 12 Vet. App. 119.  

Consideration for extra-schedular evaluation is addressed below. 

Extra-schedular consideration

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disabilities on appeal are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Unemployability

The Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

The Veteran has asserted unemployability and has been granted disability benefits by SSA.

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507.

In this case the Veteran testified at the hearing before the undersigned in August 2009 that the necessity of having surgery every couple of years, with an attendant two-month recovery period after each surgery, renders him unemployable.  As noted above, a VA examiner has stated that the service-connected disabilities on appeal would not preclude sedentary employment.  Moreover, the Veteran has primarily asserted that he is unemployable not just due to the service-connected disabilities on appeal but also due to his service-connected disability of the spine and the service-connected psychiatric disability that are not subjects of the appeal decided herein.  Further, the RO specifically denied entitlement to a TDIU by a rating decision in June 2010, and the record before the Board does not show that the Veteran has filed a notice of disagreement with that decision.  For these reasons the Board finds the issue of entitlement to a TDIU is not a component of the claims presently on appeal before the Board.  

Benefit of the doubt

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The evidence in this case  preponderates against the claims on appeal and the benefit-of-the-doubt rule does not apply.
 

ORDER

An initial rating higher than 10 percent for post-operative residuals of right inguinal hernia with neuritis of the ilio-inguinal nerve, status post nerve excision is denied.

An initial rating higher than 10 percent for status post right ilio-inguinal nerve stimulator implantation for ongoing ilio-inguinal neuralgia is denied. 


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


